Citation Nr: 0634586	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-31 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to an initial compensable evaluation for 
post-operative right elbow scar.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to April 
1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in September 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in May 2006.  A transcript of the hearing has been made 
and is associated with the claims file

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, a September 2004 rating 
decision granted service connection for bilateral hearing 
loss and a right elbow disability, and assigned 
noncompensable evaluations, respectively.  The veteran 
appealed the ratings assigned.  Hence, the issues are as 
phrased on the front page of this decision.

The issues of entitlement to initial compensable evaluations 
for hearing loss and a right elbow disability addressed in 
the REMAND portion of the decision below are  REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

The veteran's tinnitus is likely attributable to service 
secondary to the noise exposure sustained therein.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, tinnitus was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103 and 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  Given the favorable outcome to 
reopen the claim, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

I.  Service Connection

The veteran is claiming service connection for tinnitus.  He 
testified that he was exposed to acoustic trauma in his 
military occupational specialty (MOS) as a cannonier and 
radio transmission operator.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service medical records show that the veteran was found to 
exhibit hearing loss at discharge from active service.  His 
report of medical examination at discharge notes complaints 
of ear trouble and hearing loss.  The examiner diagnosed 
hearing loss.  There is no mention or findings of tinnitus. 

In June and July 2004, the veteran underwent audiological VA 
examination with review of the claims file.  The veteran 
reported a history of exposure to artillery during active 
service, and onset of hearing loss and tinnitus from that 
time to the present.  The examiner noted a history positive 
for noise exposure during active service, as the veteran 
worked as a radio transmitting officer for a cannon crew.  
The veteran reported that his tinnitus was unilateral and 
constant, and affected the left ear.  The examiner observed 
that review of the claims file revealed a history of hearing 
loss, extensive medication history, caffeine addiction, and 
substance abuse-all of which could contribute to the 
presence of tinnitus.  However, noting that the veteran 
reported onset of tinnitus at the same time as his hearing 
loss, the examiner concluded that it was at least as likely 
as not that the etiology of the tinnitus was the same as that 
for of the hearing loss.  

However, audiometric results concerning the level of hearing 
loss were inconsistent and re-examination was recommended.  
On re-examination in June 2005 and May 2006, the veteran 
again complained of tinnitus.  The examiner found 
tympanometry revealed normal function of the middle ear 
system, bilaterally.  Ipsilateral and contralateral acoustic 
reflexes were absent, bilaterally.  Acoustic reflex decay 
could not be tested, bilaterally.  Other audiometric data 
remained inconsistent and the examiner opined that all test 
results were inconclusive.  The examiner concluded that the 
veteran exhibited some level of hearing loss, given absent 
acoustic reflexes, but the level of impairment could not be 
assessed.  

Available service personnel records corroborate the veteran's 
testimony and report to audiologists that he worked as a 
cannon crewman and was assigned to the field artillery during 
his active service.  

There is no other medical evidence from any VA or private 
medical professional relating to the tinnitus to another 
cause.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses, that is, that he had ringing in his ears in service 
and that it has continued and increased in severity.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The veteran's 
report that he had ringing in his ears during service is 
competent and determined to be credible.

In light of the all the evidence of record and resolving 
doubt in favor of the veteran, the Board finds that the 
veteran has established that he has tinnitus which originated 
in service.  Thus, the evidence supports a grant of service 
connection for tinnitus.  
 

ORDER

Service connection for tinnitus is granted, subject to the 
laws and regulations regarding the payment of monetary 
benefits.


REMAND

The veteran also seeks entitlement to higher initial 
evaluations for the service-connected bilateral hearing loss 
and right elbow disability.

The veteran testified that his hearing loss and right elbow 
disabilities are worse than originally evaluated.

Concerning the veteran's service connected hearing loss, VA 
outpatient treatment records reflect inconsistent and 
incomplete results that have been described by the examiners 
as inadequate for evaluation purposes.  The results of VA 
audiological examination dated in June 2004 were found to be 
inconsistent.  Re-examination in July 2004 resulted in 
inconsistent results.  Subsequent audiological evaluations 
conducted in June 2005 found improved hearing thresholds but 
did not report numerical findings.  Entries dated in May 2006 
noted that the veteran reported no hearing in his left ear 
and further testing was again found to be inconclusive.   

Concerning the service-connected right elbow disability, the 
Board observes that recent medical evidence presents an 
orthopedic consult dated in May 2006 that indicates the 
veteran may have post-traumatic ulnar neuropathy.  Further 
testing was recommended, but these results are not of record.  
The veteran testified that he experienced a range of symptoms 
arising from his right elbow to include limitation of motion, 
numbness, swelling, spontaneous loss of ability to grasp and 
hold an object, and pain.  

Finally, the veteran testified that he has undergone further 
testing for his right elbow condition as a result of 
application for disability benefits from the Social Security 
Administration (SSA).  

Given the above uncertainties present in the claims file, the 
Board finds it would be helpful to first obtain SSA records 
and any and all additional VA treatment records, to include 
further testing as recommended in May 2006, and again afford 
the veteran opportunity for VA examination to determine the 
nature and extent of his service connected disabilities.  See 
38 C.F.R. § 3.159(c)(4) (2006).

The Board observes that VA treatment records show the veteran 
declined to participate with alternative testing methods to 
assess the level of his hearing loss in May 2006, as 
described above.  The veteran is reminded that failure to 
cooperate with VA examinations can result in the denial of 
his claim.  See 38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all additional 
treatment records from the VA Medical 
Center (VAMC) in Cincinnati, Ohio from 
May 2006 to the present.

2.  Obtain any and all medical treatment 
and evaluation reports concerning the 
veteran from the SSA.

3.  After completion of #1-3, above, make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature and extent of the service 
connected right elbow disability and 
hearing loss.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, the veteran's testimony, and a 
copy of this remand, must be sent to the 
examiner for review.  The examiner should 
summarize the medical history, including 
the onset and course of the service-
connected right elbow and hearing loss 
disabilities; describe any current 
symptoms and manifestations attributed to 
the right elbow disability and hearing 
loss; and provide diagnoses for any and 
all right elbow, hearing, and ear 
pathology.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for initial compensable 
evaluations for his service connected 
right elbow disability, to include the 
scar, and hearing loss with application 
of all appropriate laws and regulations, 
including Fenderson, supra, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him with a 
supplemental statement of the case (SSOC) 
and afford a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is so informed.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of her claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


